DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Claim Interpretation
As discussed in the Office action dated 10/14/2021, limitations of claims 1-6 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “determiner” and “region changer”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William H. Mandir (Reg# 32,156) on 03/23/2022.

The application has been amended as follows: 
7. (Currently Amended) An image processing apparatus, comprising: 
an in-vehicle camera; and 
an electronic control unit (ECU) that determines whether or not a vehicle in which the in-vehicle camera is mounted is located at a specific place where a traveling direction 
wherein when the ECU has determined that the vehicle is located at the specific place, the ECU changes a position of the partial region in the image pickup range of the in- vehicle camera such that an image of a region of attention is picked up, the region of attention being a region that is included in the image pickup range and an image of which is to be picked up with the second image quality, and being a region that is at a position relative to the vehicle and that changes according to a behavior of the vehicle.

8. (Currently Amended) The image processing apparatus according to claim 7, wherein the ECU identifies a point at infinity in the image of the entire image pickup range picked up with the first image quality, and changes the position of the partial region based on the identified point at infinity.

9. (Currently Amended) The image processing apparatus according to claim 8, wherein: the specific place is an intersection; the region of attention is an oncoming traffic lane when the vehicle enters the intersection; and the ECU identifies the point at infinity with respect to the oncoming traffic lane in the image, and changes the position of the partial region based on the identified point at infinity.

10. (Currently Amended) The image processing apparatus according to claim 7, wherein the ECU acquires angle information indicating at least one of a steering angle and a body rotation angle of the vehicle, and changes the position of the partial region based on the acquired angle information.

 ECU changes the position of the partial region based on the acquired angle information such that the partial region moves in a direction opposite to a direction in which the vehicle rotates.

12. (Currently Amended) The image processing apparatus according to claim 7, wherein: the specific place is a vicinity of an ingress or an egress of a sloping road; and the ECU identifies a gradient of the sloping road from map information including gradient information and from position information indicating a current position of the vehicle, and changes the position of the partial region based on the identified gradient.

13. (Currently Amended) The image processing apparatus according to claim 7, wherein the in-vehicle camera includes the ECU.

14. (Canceled).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 7, Ciolli et al. (US 2002/0141618) discloses determining whether a vehicle is located at a specific location and picks up an image of an entire image pickup range and an image of a partial region in the image pickup range, and changes a position of the partial region such that an image of a region of attention is picked up, however, there is no mention of a first and second image quality of the images, where the second image quality is higher image quality than the first image quality, nor is there any mention of changing a position of the partial region in the image 
With regards to claims 2-6, they are dependent on allowed claim 1.
With regards to claims 8-13, they are dependent on allowed claim 7.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662